Seawell,
dissenting: In the Rodman E. Griscom case (22 B. T. A. 979) it was held that the basis for determining gain or loss on the sales of property made by a remainderman who had received such property upon the death of the life tenant was the fair market value of the property on March 1, 1913, the ancestor having died prior to that date. By the majority opinion in this case, which overrules the Griscom case and is upon comparable facts, it is held that the basis is not the value of the property on March 1, 1913, but the present worth on that date of the property which was to be received by the remainderman at the time of the death of the life tenant.
I dissented in the Griscom case for reasons there set down. The objections urged to the conclusions there reached appear to me to be applicable here. In addition to what was there said, I feel constrained to say here that the present decision seems further from the correct solution of the problem presented than the decision in the Griscom case. The present worth on March 1, 1913, of property which was to be received on May 15, 1924, is, of course, less than the value of that property on March 1, 1913. The smaller the basis on March 1, 1913, the larger the gain and, accordingly, the larger the tax when the sale is made (sometime after May 15, 1924). By putting into effect here the doctrine of the present worth of property to be received at a subsequent date, the taxes of the remainderman are increased far beyond what they would have been if the property had been bequeathed directly to her without the intervention of any life estate. Upon what theory of law or logic can one be taxed for having the possession of her legacies delayed and withheld from her for 10 or 12 years? The error in this determination lies in the failure to recognize the fact that what this taxpayer sold in 1925 and 1926 contained something (the fee simple) which she did not have in 1913; or in the effort to circumvent that fact by the application of a rule of law, good in settling estates, but incongruous and grotesque in a matter like that involved here, producing exactly the reverse of what is or should be intended. Congress, it must be assumed, never *677intended such a result, and the logic that would lead to it must be operating in reverse and under some rule of anticlimax.
Moreover, the statute fixes the time of acquisition of the property as the time when the fair market value of the property is to be ascertained. The main opinion seems to hold that the acquisition of the property in this case was not made on one date, but on two dates, namely: (1) on (or prior to) March 1, 1913, and (2) on May 15, 1924, when the life tenant died; else why are these two dates used in arriving at the “ present worth ” value of the property bequeathed? One date or the other is the date of acquisition, not both. On (or prior to) March 1, 1913, an inchoate title (which in time would ripen into full title and permit acquisition of the property) was made; and on May 15, 1924, at the death of the life tenant, that inchoate title ripened into full title and then the property was permitted by it for the first time to be acquired by the taxpayer.
But if the acquisition was made on the one or the other date, or, if possible, as the main opinion suggests, on both dates combined, nowhere does the statute authorize the “ fair market value of the property ” to be reduced by the application of the principle of the “ present worth ” value of future acquisition. If the “ present worth ” doctrine applies, then the “ property ” (as distinguished from the inchoate title) had not then been acquired. When the “ property ” has been acquired, then the doctrine can have no application, for it is the “ fair market value of the property ” at the time of its acquisition that the statute makes the basis for determining gain or loss.
Trammell dissents for reasons substantially as set forth above.